Citation Nr: 0732247	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-35 495	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.  Entitlement to secondary service connection for a right 
tibial fracture.

2.  Entitlement to an increased rating for residuals of a 
right ankle fracture, currently evaluated as 10% disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1957 to June 
1967, and from August 1967 to December 1977.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2005 rating action that increased the rating of 
the veteran's residuals of a right ankle fracture from 0% to 
10%; the veteran appeals the 10% rating as inadequate.

This appeal also arises from a January 2006 rating action 
that denied service connection for a right tibial fracture as 
secondary to the service-connected right ankle fracture.

In July 2007, the veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

The Board's decision on the issue of secondary service 
connection for a right tibial fracture is set forth below.  
The issue of a rating in excess of 10% for residuals of a 
right ankle fracture is addressed in the REMAND section of 
this decision following the ORDER, and is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for secondary service connection for a 
right tibial fracture has been accomplished.

2.  There is no persuasive medical evidence that the 
veteran's right tibial fracture was caused by his service-
connected right ankle fracture.


CONCLUSION OF LAW

The criteria for secondary service connection for a right 
tibial fracture are not met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for secondary 
service connection for a right tibial fracture on appeal has 
been accomplished.

An October 2005 pre-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to 
secondary service connection (evidence showing that a 
service-connected condition caused or aggravated another 
condition).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board thus 
finds that this letter satisfies the statutory and regulatory 
requirement that the VA notify a claimant what evidence, if 
any, will be obtained by him and what evidence will be 
retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, a document 
fully meeting the VCAA's notice requirements was furnished to 
the veteran prior to the January 2006 rating action on 
appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
Board finds that this was accomplished in a March 2006 RO 
letter.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made all 
reasonable and appropriate efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim, to 
include obtaining all available post-service VA and private 
medical records.  The veteran was afforded a VA examination 
in November 2004.  A transcript of his July 2007 
Significantly, the veteran has not identified, nor does the 
record otherwise indicate, any existing, pertinent evidence, 
in addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim for 
secondary service connection for a right tibial fracture on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Service connection requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Rabideau v. Derwinski,    2 Vet. App. 141, 143 
(1992).

In this case, the veteran contends and testified at the Board 
hearing that he fractured his right tibia in April 2004 when 
he slipped on ice and his right ankle gave way, causing him 
to fall and injure his right knee.  He asserts that this 
contention is supported by competent 2004 VA medical opinion.

Although in a November 2004 VA examination report the 
physician noted the veteran's history of an April right 
tibial fracture after he sprained and rolled his right ankle 
on his deck at home and fell onto his right knee, and opined 
that the ankle sprain directly cause the veteran to fall and 
injure his knee, that medical opinion is of no probative 
value, as it is solely based on the inaccurate history as 
reported by the veteran in support of his claim for monetary 
benefits, and is thus not a reliable basis upon which to 
grant secondary service connection.  The Board finds that the 
veteran's history is not supported by the actual medical 
records contemporaneous with his knee injury in this case, 
which in no way implicate his service-connected right ankle 
in the etiology of his right tibial fracture.  

Contemporaneous April 2004 medical records show that 
emergency medical personnel of Piqua Fire & Rescue found the 
veteran lying on his left side in an outside doorway and 
complaining of right knee pain after he slipped on a wooden 
deck and fell to his buttocks, and then down to concrete 
stones; however, there was no history of any right ankle 
involvement in the knee injury.  The veteran was brought to 
the Upper Valley Medical Center, where the history indicated 
that he had been out on his porch and slipped on ice with a 
direct blow to his right knee, but again, there was no 
history of any right ankle involvement in the knee injury. 
Current examination showed a severely comminuted and 
displaced fracture of the right proximal tibia.  The next 
day, the veteran was transferred to the Miami Valley Hospital 
for surgery, where the history indicated that he had slipped 
and fallen on a slippery step and landed on his right knee, 
resulting in a right tibial fracture; again, there was no 
history of any right ankle involvement in the knee injury.    

The Board notes that, as a medical opinion can be no better 
than the facts alleged by a veteran, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Thus, the Board finds that the November 2004 VA 
medical opinion linking the veteran's right tibial fracture 
to his service-connected right ankle merely on the basis of 
the veteran's inaccurate history is not persuasive medical 
evidence of any such causal connection, inasmuch as several 
more reliable April 2004 medical records contemporaneous with 
the right knee injury indicate no right ankle involvement in 
the tibial fracture. See Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

The Board has considered the veteran's assertions and 
testimony in connection with the claim on appeal.  However, 
as a layman without the appropriate medical training and 
expertise, he is not competent to render a probative opinion 
on a medical matter-such as whether his right tibial 
fracture was a result of his service-connected right ankle 
fracture.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown,   10 Vet. App. 183, 186 (1997)  (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).     

Under these circumstances, the Board finds that the claim for 
secondary service connection for a right tibial fracture must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Secondary service connection for a right tibial fracture is 
denied.


REMAND

With respect to the issue of a rating in excess of 10% for 
residuals of a right ankle fracture, the veteran testified at 
the Board hearing that his right ankle is painful, unstable, 
and weak, and that he has stiffness and less functional use 
of the ankle after repeated use.  However, the most recent 
November 2004 VA orthopedic examination did not provide 
clinical findings responsive to the Court's decision in       
DeLuca v. Brown, 8 Vet. App. 202-207 (1995).  Under the 
circumstances, the Board finds that this case must thus be 
remanded to the RO to obtain a new VA orthopedic examination 
to resolve the increased rating issue on appeal.  

The veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, shall result in 
denial of his claim.  See 38 C.F.R.  § 3.655 (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
for the scheduled examination, the RO should obtain and 
associate with the claims folder a copy of any notice of the 
examination sent to him by the pertinent VA medical facility.    

The record also reflects that outstanding military medical 
records should be obtained prior to the new VA examination.  
Thus, the complete records of all treatment and evaluation of 
the veteran for his right ankle up to the present time at 
Wright-Patterson Air Force Base (AFB) in Ohio should be 
obtained and associated with the claims folder.  The Board 
points out that, under 38 C.F.R. § 3.159(b), efforts to 
obtain Federal records should continue until either the 
records are received or notification is provided that further 
efforts to obtain such records would be futile.  See 
38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should obtain copies of the 
complete records of all treatment and 
evaluation of the veteran for his right 
ankle disability at Wright-Patterson AFB, 
74th Medical Group, SGXOCR, 4881 Sugar 
Maple Drive, Wright-Patterson AFB, Ohio 
45433-5529 up to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

2.  After all available records and/or 
responses received have been associated 
with the claims folder, the RO should 
arrange for the veteran to undergo VA 
examination of his right ankle by a 
physician to assess its degree of 
severity.  The entire claims folder must 
be made available to the examiner, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

All appropriate tests and studies should 
be accomplished, and all clinical 
findings, including        (a) range of 
motion studies of the right ankle 
expressed in degrees, and (b) whether 
there is any ankylosis of the ankle, 
should be reported in detail.  The doctor 
should render an opinion for the record 
as to whether any limitation of right 
ankle motion is moderate or marked.  If 
there is ankylosis, he should specify its 
degree in plantar flexion and/or 
dorsiflexion, and state whether there is 
abduction, adduction, inversion, or 
eversion deformity.  He should state 
whether there is ankylosis of the 
subastragalar or tarsal joint, and if so, 
whether it is in good or poor weight-
bearing position.  He should state 
whether there is malunion of the os 
calcis or astragalus, and if so, whether 
there is moderate or marked deformity.    

The physician should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right ankle.  If pain 
on motion is observed, he should indicate 
the point at which pain begins.  He 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss of the right ankle due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion. 
  
The examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
and opinions reached, in a printed 
(typewritten) report.  

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of the notice of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

4.  To help avoid future Remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
rating in excess of 10% for residuals of 
a right ankle fracture on appeal in light 
of all pertinent evidence and legal 
authority.  If the veteran fails to 
report for the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.           
 
6.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish him and his 
representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords him the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


